DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the Invention 1 [claims 1-7, 23 and 24] made without traverse in the reply of 10/26/2022, has been acknowledged. Accordingly, claims 8-22 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. It is further note that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-7, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language whether or not the recitations of the maximal sample volumes mean that these volumes must be limited by equal volumes of respective indentations. Also, the recitation directed to ‘an area cross section’ is indefinite, since any three-dimensional object can have an infinite number of cross-sections. Furthermore, the combinations of the broader terms with narrower terms [introduced by phrases, ‘in particular’] do not clearly set forth the metes and bounds of the patent protection sought. [see also claims 2 and 23]..  
	In claim 5, ‘the surface of the indentations’ lacks antecedent basis. Also, the phrase, ‘free of any coating’, is a negative limitation which attempts to define the invention in terms of what it does not comprise, rather than distinctly and particularly pointing out what the invention actually includes. 
	In claim 7, it is unclear from the claim language what structural features must configure the ‘bottom area’ to reflect an optical signal as recited. Note that the instant limitation is indefinite and non-limiting, since any material necessarily reflects at least some portion of at least some wavelengths of some ‘optical signal’. 
	In claim 23, it is not clear what structural features of the claimed device must be defined by the method of its making as recited. 
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim s 23-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 23 and 24 fails to include all the limitations of claim 1. Additionally, claims 24 fails to further limit claim 23. 
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-7, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maher [US 20150045252]. 
	With respect to claims 1-2, 4-5, 7 and 23-24, Maher discloses, as illustrated in Figure 3, a metallic substrate [‘sample holder’] 100 with an array of non-coated cylindrical indentations 104, having at least partially flat bottom area112, where the indentations must be sized as recited- see paragraphs [0046], [0047]. Maher further explains in paragraph [0049] that the sample holder may include ‘at least 10,000,000 indentations [i.e., reaction sites 104]. 
	Regarding claim 3, Maher discloses the substrates [‘holders’] being made of ‘a metal, such as aluminum, copper, or stainless steel’‘-see paragraph [0070]. .
	As to claim 6, the holder can further include a transparent covering sheet 152, as illustrated in Figure 12.and described in paragraph [0058]. It is further noted that the features not positively recited as part of the claimed invention, are not accorded patentable weight when evaluated for patentability. 

Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the non-flat portion(s) of the ‘bottom area’, as well as the ‘covering sheet’,  as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification

10        The specification is objected to because it fails to describe a bottom area being flat ‘at least partially’ as recited in claim 4. 
Conclusion

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798